DETAILED ACTION
Notice of Pre-AIA  or AlA Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                   Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.    Claims 1-4 and 6-10, drawn to a stuck screw removal device, classified in F16D65/--43, B64C25/44, B64C25/36.
II.    Claim 5, drawn to a method for using a stuck brake key, classified in B64C5/40.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case the apparatus as claimed can be used to practice another and materially different process such as removing stuck screw (not only a stuck brake key).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:


classification, restriction for examination purposes as indicated proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOFIN C FIONG whose telephone number is (571)272-4529. The examiner can normally be reached on M-F 9:00-18:00, First Friday Off.
  



If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Bryant can be reached on 571-272-4546. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN C HONG/               Primary Examiner, Art Unit 3726